Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are currently pending and a preliminary amendment to the claims filed on 03/09/2022 is acknowledged.  
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the intranasal delivery device” in lines 7-8, but which lacks sufficient antecedent basis. 
Its dependent claims 2-15 are also rejected due to the vagueness of base claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claims 1-27 are rejected under 35 USC 103 as being obvious over Solomon et al. (US2007/0043021A1, IDS 05/04/2022) in view of Baltzley et al., “Intranasal drug delivery of olanzapine-loaded chitosan nanoparticles”, AAPS PharmScitech, Vol. 15, No. 6, December 2014 (IDS of 05/04/2022); Miller et al. (WO2006/076124A2, IDS of 05/04/2022); and Cartt et al. (US2009/0130216A1, IDS of 05/04/2022).

Applicant claims including the below claims 1 and 16 filed on 03/09/2022:

    PNG
    media_image1.png
    890
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    629
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    204
    583
    media_image3.png
    Greyscale

  
For examination purpose, “kit” is seen as the claimed dry composition; and the limitations of “for acutely treating agitation in a subject” of claim 16 is not structurally defining the kit because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). 

Regarding instant claims 1-6, 8-20, 24, 26 and 27, they are rejected by Solomon in view of Baltzley. 
Solomon teaches olanzapine or its analog is recommended for treating schizophrenia and bipolar I disorder, and sleep disorder ([0003], [0007] and entire document). Please note that schizophrenia and bipolar disorder are agitation, and sleep disorder is also a kind of agitation at night. Further, please note that olanzapine analog is a compound that is similar or comparable in function and appearance, and but not in the exactly same structure of olanzapine, and however, the analog is a substance possessing a chemical structure or chemical properties similar to those of the olanzapine ([0130]), and thus, olanzapine analog of the prior art can be regarded as olanzapine class compound. 
Solomon teaches a composition comprising olanzapine analog and a method for modulating sleep in a human subject comprising topical, e.g., intranasally administering the composition comprising about 0.1 to 70% of olanzapine analog e.g., powder form via e.g., single pump on an aerosol inhaler which overlaps the instant range of no more than 70% of olanzapine to the human subject ([0042], [0149], [0151], [0152], [0389], [0393]-[0394]), and for intranasal administration, solid carrier can be used and that carrier includes a coarse powder having particle size in the range of, for example, from about 20 to about 500 microns that overlaps the instant range of 1-50 microns for rapid inhalation through the nasal passage ([0393-0394]); the composition further comprises excipients and carriers ([0043] and [0149]); the olanzapine analog is provided in the form of crystalline polymorphs ([0127] and [0384]) which reads on the instant crystalline form; and it is noted that the prior art powder form may embrace minimal water amount, e.g., less than 3% in the absence of evidence to the contrary. Although the prior art does not expressly teach a kit, it is not given patentable weight as it is generally directed to a pharmaceutical composition (instant claims 1, 15 and 16 (in part), and claims 2-6, 17, 19, 20 and 24). Further, Solomon teaches a device that forms an olanzapine for delivery comprises a suitable aerosol canister with a metering valve and an actuator housing adapted to hold the canister and allow for drug delivery and for nasal administration ([0393]) (instant claims 8, 9 and 27); and the prior art composition contains olanzapine analog which can be administered in an amount of 0.01 to about 100mg/kg/day ([0380]) which overlaps the instant range of 2-20mg, 5-15mg, 5mg, 10mg or 15mg but please note that the quantity of active ingredient in a unit dose of a composition is an effective amount and is varied according to the particular treatment, and one skilled in the art will appreciate that it is sometimes necessary to make routine variations to the dosage depending on the age and condition of patient, route of administration ([0149] & [0379]) and the unit dosage via single pump on an aerosol inhaler can be provided ([0149]) (instant claims 1, 10-13, 16 and 26 – amount of olanzapine). Please note that sleeping disorder of the prior art can be related to the instant post-traumatic stress disorder (PTSD) since it arises from exogenous stress or dementia, drug-induced sleep effect ([0003], [0347], [0365] and [0375]) and olanzapine has been used in treating agitation, schizophrenia, bipolar disorder ([0007]) (instant claim 14). Further, the composition may contain buffer, preservative, propellant ([0149]), binder, excipients, disintegrating agent, lubricant, sweetening such as lactose, xylitol and the like ([0387]), propylene glycol ([0390]), solvent, surfactant, propellant ([0393]), vitamins ([0403]) (instant claim 65). Since this prior art teaches a composition comprising powdered particle size of olanzapine analog for intranasal administration to human subject, overlapping amounts thereof, and decrease time to sleep on onset, increase the average sleep bout time, and/or increase the maximum sleep bout time (see e.g., [0041] and [0050]), the prior art composition would implicitly reveal the instantly claimed Cmax and Tmax, devoid of evidence to the contrary. See In re Spada case law stating that the product is not separable from its properties (instant claims 1 and 16 - properties).  
Solomon does not expressly teach olanzapine itself as instantly claimed; its intranasal administration provides specific ranges of mean peak plasma olanzapine concentration (Cmax) and a mean time to Cmax (Tmax) of instant claims 1 and 16. The deficiencies are cured by Baltzley. 
Baltzley teaches intranasal delivery of olanzapine-loaded chitosan nanoparticles (title) wherein olanzapine formulation for intranasal administration shows Cmax of 197.00±75.19 (olanzapine-chitosan) and 84.04 ±44.38 ng/ml (olanzapine) which overlaps the instant ranges of Cmax at least 30, 40, 50 or 70 ng/ml, at least 40ng/ml and at least and Tmax of 20 minutes (abstract and Table III) (instant claims 1, 15 and 16); and the olanzapine formulation is effective to treat schizophrenia and bipolar I disorder (see introduction) (instant claim 15); and initial release of olanzapine occurred rapidly, with more than 80% released during the first 30 min (Fig. 2 and its relevant explanation). 
As taught by Solomon, olanzapine and its analog have similar or comparable properties ([0130]) as the olanzapine class compounds, and thus, for the treatment of agitation including schizophrenia, bipolar disorder, sleeping disorder, replacing olanzapine analog of Solomon with olanzapine of Baltzley would be obvious and such replacement would have yielded no more than the predictable results, in the absence of evidence to the contrary. 
It would have prima facie obvious to modify the teachings of Solomon with Cmax/Tmax via nasal administration, as taught by Baltzley in order to achieve the claimed invention. 
One of the ordinary artisan would have been motivated to do so because both references teach intranasal composition for fast release containing olanzapine particles for the same/similar treatment of psychosis including schizophrenia, bipolar disorder, sleeping disorder, and in particular, Solomon teaches aerosol type composition comprising overlapping amount and particle size of olanzapine compound in crystalline form and excipients for intranasal administration; Baltzley teaches intranasal administration avoids hepatic first-pass metabolism and practical, noninvasive, improved drug bioavailability resulting in a better safety profile by reducing dose-related side effects and Baltzley shows olanzapine formulation for intranasal administration leads to Cmax of 197.00±75.19 (olanzapine-chitosan) and 84.04 ±44.38 ng/ml (olanzapine) at Tmax of 20 minutes (abstract and Table III). Therefore, there is motivation to combine references in order to achieve improved drug bioavailability (fast release) with better safety and less side effects for those agitation related treatment. 
In light of the foregoing, instant claims 1-6, 8-20, 24, 26, and 27 are obvious over Solomon in view of Baltzley. 

Regarding instant claims 6, 7 and 21-25, they are rejected by Solomon in view of Baltzley, and further in view of Miller. 
Solomon in view of Baltzley does not expressly teach; less than 3% water amount of instant claims 6 and 24; stabilizers of instant claims 21; permeation enhancer of instant claim 22; and antioxidant of claim 23; and embodiments of instant claims 7 and 25. The deficiencies are cured by Miller. 
Miller teaches a formulation comprising olanzapine to treat psychotic conditions, especially schizophrenia and schizophrenic conditions and/or mania (abstract); the particulate formulation is solid and amorphous and comprises olanzapine and excipient and is administered to treat schizophrenia and schizophrenic conditions and/or mania ([0032]) wherein please note that olanzapine has anti-agitation properties ([0071]), and in embodiments (e.g., Example 16), the formulation comprises olanzapine, solubility enhancing excipient, stabilizing excipient comprising PVPVA and the spry drying process is used to prepare free flowing olanzapine powder ([0126] and [0130]); and the obtained formulation of any of the Examples including Example 16 can be administered to a patent having a psychotic disorder, and particularly to a patient having schizophrenia and mania and the formulations may be formulated into a tablet containing 2mg, 5mg, 10mg of amorphous olanzapine and the amounts may be altered in order to achieve a desired therapeutic profile (Example 21). Miller further teaches the formulation is administered via aerosol ([0126]) and comprises stabilizing excipient such as HPMC, PVP, HPC, PEG, PEO, cellulose, starch and their copolymers and derivatives, carbohydrates, etc. ([0114] and [0117]-[0118]) which reads on the instant stabilizer and such stabilizing excipients can be used to assert its stabilizing influence on the olanzapine ([0113]) (instant claim 21); the formulation further comprises process-enhancing excipient including DSPC, DPPC, PVP, etc. ([0116]-[0117]) which reads on the instant permeation enhancer because the same compound would implicitly have the same properties. See In re Spada case law stating that the product is not separable from its properties  (instant claim 22); the formulation preferably comprises solubility enhancing agent which comprises an organic acid including citric, formic, ascorbic, malic, maleic acids, ([0121]) and inorganic acid such as glycolic acid, lactic acid, tartaric acid (instant claim 69) which reads on the instant antioxidant (instant claim 23); when the formulation has one or more excipients, they are present at a concentration in the range of from about 0.1 to about 99.9%, preferably from about 5 to about 70%, more preferably from about 10 to about 50% which overlaps the instant range of 42% HPMC and 8% DSPC (instant claims 7 and 25). Please note that the phrase “consisting essentially of” is seen as “comprising” in the absence of evidence to the contrary according to MPEP 2111.03 stating that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355; Further, the olanzapine may be present in an amount of between about 0.1 to about 99.9%, often from about 1 to about 50% which overlaps the instant range of up to 70%; the formulation is preferably in particulate form having volume mean diameter of about 5 to about 200 microns which may overlap the instant range of olanzapine particle size distribution of 1 and 50 microns because when the formulation has the said particle size, the olanzapine should also have that size; the particles have a moisture content of less than about preferably 3% ([0081]) which is identical to the instant range of less than 3% (instant claims 6 and 24).  
It would have been prima facie obvious to modify the dry composition of Solomon/Baltzley with addition of stabilizer, solubility enhancer, and processing aids as taught by Miller in order to produce the claimed invention. 
One of the ordinary artisans would have been motivated to do so because addition of such agents enhances stabilizing olanzapine, solubility of the formulation, and easy process of preparing the formulation. The instant species other than those of Miller would be obvious variations because the other species would have equivalent function as those of the applied art in the absence of evidence to the contrary.  
Further, it would have been prima facie obvious to further define the powder formulation of Solomon with smaller particle size of olanzapine, and low or no water amount less than 3% for obtaining a proper particulate powder form. Such definition would have yielded no more than predictable results, in the absence of evidence to the contrary. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of olanzapine, excipients, particle size, with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although Solomon in view of Baltzley, and further in view of Miller does not expressly teach embodiment of 50% olanzapine, 42% HPMC, 8% DSPC, one of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references of Solomon/Baltzley/Miller do not disclose the specific combination of elements in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the disclosed elements and embodiments of the cited references to prepare the instantly claimed composition/method.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference and would yield predictable results.
In light of the foregoing, instant claims 6, 7 and 21-25 are obvious over Solomon in view of Baltzley, and further in view of Miller. 

Regarding instant claims 8, 9 and 24, they are rejected based on Solomon in view of Baltzley, and further in view of Cartt. 
Solomon in view of Baltzley does not expressly teach other type of intranasal device structure and operation of instant claims 8, 9 and 24. The deficiencies are cured by Cartt. 
Cartt teaches multimodal particulate formulations for their use, e.g., by nasal administration of various medical conditions such as antipsychotic conditions comprising benzodiazepine, olanzapine and excipients ([0136]); the nasal administration is done by aerosol of dry powder ([0007]) wherein the aerosol is a dry powder and is administered with a dry powder inhaler and aerosol is done with a metered dose inhaler ([0006]) and the suitable delivery device is a nebulizer ([0012]); the formulation further comprises propellant such as hydrocarbon, hydrofluorocarbon or chlorofluorocarbon ([0046]); intranasal formulations are capable of providing to the nasal mucosa sufficient quantity of active pharmaceutical agents in a small enough volume to provide therapeutically effective blood plasma concentration of active pharmaceutical agent within a short period after administration of the formulation to the nasal mucosa ([0005]); the powders for nasal administration are put within a capsule which is inserted into a device, and propellant is then sent through the needle to blow out powder particles ([0156]); the propellant driven inhaler releases a metered dose of drug upon each actuation ([0161]); and nasal spray may include aerosolized metered dose pumps, manual metered dose pumps, and metered dose spray-producing squeeze bottles ([0151]), and the particles are dispensed into a suitable container or reservoir for nasal installation ([0154] and [0218]) (instant claims 8, 9 and 24). 
It would have prima facie obvious to modify the teachings of Solomon in view of Baltzley with intranasal device of Cartt in order to achieve the claimed invention. 
One of the ordinary artisans would have been motivated to do so because intranasal device driven by propellant would make intranasal administration feasible with delivering safely and promptly drug to the target area. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-27 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of patent no. 11,278,492B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require the same elements recited in the method and kit, and the difference between both claims is that patent ‘492 requires reduction of agitation time within 30 minutes while the instantly claimed invention does not. However, since each of the claimed method and kits require the same elements as patent ‘492, such reduction time of agitation time would be implicit from the claimed invention.  
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘492 subject matter.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613